Citation Nr: 1008005	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for recurrent urinary tract 
infections (UTIs).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 
1962.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  
				
In July 2009 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that there does not appear to be a waiver of 
review by the agency of original jurisdiction for additional 
evidence received by VA since the last supplemental statement 
of the case.  However, as the claim on appeal is being 
granted, the Board finds there is no risk of prejudice to the 
Veteran from proceeding without the waiver.  Moreover, the 
additional evidence, which consists of a 1977 Notification of 
Personnel Action Form, is redundant of information already of 
record and does not contain new information pertinent to the 
disposition of the claim.  For all of these reasons, this 
additional evidence needs not been reviewed by the RO prior 
to adjudication by the Board.

The Board notes that service connection for urinary tract 
infections was denied by the RO in a rating decision of 
February 2002, from which he Veteran did not appeal.  The RO 
subsequently reopened and denied the claim.  While the Board 
does not reach the same conclusion to ultimately deny this 
claim, it does agree with the decision to reopen of the 
Veteran's claim.  

The Board notes that in a January 2010 brief of the Veteran's 
representative, an allegation of clear and unmistakable error 
(CUE) was raised as to a February 2002 rating decision.  This 
issue is referred to the RO for all appropriate development.  
Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (holding 
that the Board may not consider a claim of CUE in the first 
instance).  

FINDING OF FACT

The Veteran sustained urinary tract infections during active 
service, chronic in-service symptoms and continuous post-
service symptoms relating to her urinary tract infections are 
established, and the weight of the competent evidence is at 
least in relative equipoise on the question of whether the 
currently diagnosed recurrent urinary tract infection is 
related to service.


CONCLUSION OF LAW

The criteria for service connection for recurrent urinary 
tract infections have been met.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).	


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for recurrent urinary tract infections; a decision 
at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
	
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
In addition, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).
	
Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(d) (2009).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran 
has a current diagnosis of chronic cystitis documented, for 
example, at a VA examination of December 2007.  The Board 
notes that the Veteran's claim is for urinary tract 
infections rather than cystitis.  However, while a claimant 
must describe the nature of the disability for which she is 
seeking benefits, her identification of the benefit sought 
does not require any technical precision.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007).  Moreover, a 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 
(2009);  see also Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (finding that, when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of that claim); 38 C.F.R. § 3.159(c)(3).  

The claims file also contains lay evidence supporting both 
the in-service incurrence of her condition, as well as a 
continuity of symptomatology since discharge.  The lay 
evidence includes the Veteran's March 2009 hearing testimony, 
and a July 2006 statement of her sister, W.M.  The Board 
notes that the chronicity of in-service symptomatology may be 
established by lay evidence.  See Horowitz v. Brown, 5 Vet. 
App. 217, 221-22 (1993) (finding that lay statements are 
competent on in-service symptoms and post-service symptoms of 
dizziness, loss of balance, hearing trouble, stumble and 
fall, and tinnitus that later formed the basis of diagnosis 
of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997) (holding sworn post-service testimony alone is 
sufficient to establish in-service fall and symptoms, and no 
specific in-service medical notation, let alone diagnosis, is 
required).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
 The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Board finds that the Veteran is competent 
to report symptoms because this requires only personal 
knowledge as it comes to her through her senses.  Layno, 6 
Vet. App. at 470.  She has indicated that ever since service, 
she has suffered from the pain, burning, pressure, and 
urinary urgency associated with urinary tract infections.

The Board also finds that the Veteran's statements are 
credible.  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Here, as discussed further 
below, the Veteran's contentions of bladder problems are 
consistent with the medical record as a whole.  The medical 
evidence confirms that she has been treated continuously for 
her symptoms over the years, including with surgery.  Also, 
her statements are internally consistent as the Veteran has 
never alleged any etiology for her condition other than the 
in-service incurrence of the problem.  The Board further 
notes the presence of this consistency in statements made to 
VA and private treatment providers over the years.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

The lay evidence in this case is further supported by the 
objective, medical record.  The in-service incurrence of her 
urinary tract infections is shown in her service treatment 
records.  The Veteran's entrance examination was devoid of 
documentation of any bladder problems.  In January 1962 she 
was hospitalized for acute cystitis.  A February 1962 service 
treatment record also documented acute cystitis.  Post-
service continuation of symptomatolgy has also been 
objectively established.  For example, in support of her 
contentions that her condition caused excessive leave issues 
and forced her to accept civil service disability retirement 
in her employment post-service, the Veteran submitted an 
August 1977 record documenting her inability to perform the 
duties of a claims clerk.  Her bladder symptoms were 
documented in a June 1977 private medical report of Clifford 
O. Stranburg, M.D., and it was noted that there was "no real 
cure" for her condition, which suggests that the 
symptomatology could not have resolved since service.  In a 
February 1993 report of Dr. Stranburg, it was noted the 
Veteran had suffered from and been treated for her recurrent 
bladder infections for "many years."  The Veteran was 
treated for a urinary tract infection in August 2004.  
Private medical records from 2007 to 2009 also document her 
recurrent urinary tract infections and their lengthy history.   

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service 
symptoms relating to her urinary tract infections have been 
established.  Given this finding, it is not necessary to 
determine whether a nexus exists between the Veteran's 
current symptoms and her symptoms in service.  Nevertheless, 
the Board notes a VA examination was conducted in December 
2007, but the examiner rendered a non-opinion, finding that 
the issue could not be resolved without resort to 
speculation.  In addition, the Board notes that the claims 
file contains no negative nexus evidence.   

In sum, the Board finds that the preponderance of the 
evidence is in favor of the claim for service connection.  As 
such, the appeal is granted.  


ORDER

Service connection for recurrent urinary tract infections is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


